Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 8, 10-11, 15-22 allowed.
           The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see pages 6-13 of the response, filed 04/01/2021, with respect to the rejection(s) of claims 1-3 under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Gassenq (US 2017/0093130)/ the rejection of claims 1-5 under 35 U.S.C. §103 as allegedly being unpatentable over Ganguly (US 2011/0061810) in view of Gassenq/ the rejection(s) of claim(s) 10-14,15-17, 20-21, 22 under 35 U.S.C. 103 as being unpatentable over Ganguly et al (US 2011/0061810) in view of Gassenq et al (US 2017/0093130) ( particularly the arguments that Gasenq fails to disclose the feature of “selectively etching and removing the silicon nitride film from the substrate while maintaining the silicon oxide film, the silicon, and the silicon . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAN VINH/Primary Examiner, Art Unit 1713